REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowed over the prior art of record Seul et al. (Pub No : US 2016/0241520 A1) , Kokkula et al. (Pub No : US 2017/0111233 A1) and 
Manolesu et al. (Pub No: US 2010/0223212 A1).
The prior art of record does not disclose limitations of “storing, by the computing device, a benchmark pattern model, wherein the benchmark pattern model includes a trained model that correlates patterns of traffic transmissions with different combinations of applications and client devices executing the applications; and  identifying, by the computing device and based on the comparing, a level of degraded performance for the application in the network, wherein the identifying indicates whether the level of degraded performance for the application is  correlated to a manufacturer and a model of the client device”.  as recited in Applicant's claims 1-20. 
Claims 1-20  of the instant application are allowed over said prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. K./
Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455